Citation Nr: 0322804	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  96-37 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April and May 1995 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the above-referenced 
claim.

This matter was previously before the Board in July 2000, 
when it was remanded for additional development.  The case 
was again before the Board in June 2003, when it was remanded 
so that a hearing before a Veterans Law Judge could be 
scheduled.  By letter dated in July 2003, the veteran 
notified VA that he was withdrawing his request for a hearing 
before a Veterans Law Judge.  Accordingly, the case has been 
returned to the Board for appellate review.


FINDING OF FACT

The competent medical evidence of record links the veteran's 
acquired psychiatric disorder to his period of active 
service.


CONCLUSION OF LAW

Bipolar schizoaffective disorder was incurred as a result of 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

As the benefit sought on appeal is being granted herein, 
further discussion of the VCAA is not warranted.


Service Connection For An Acquired Psychiatric Disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2002).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Service connection for a psychosis may be established based 
on a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's Certificate Of Release Or Discharge From Active 
Duty (DD Form 214) notes that he was in receipt of the 
marksman rifle badge.

The veteran's service medical records are silent as to any 
diagnosis of a psychiatric disorder during his period of 
active service.  In a clinical record dated in March 1972, 
however, at which time we was being evaluated for acromegaly, 
the veteran reported to the examiner that he had become 
nervous since joining the Marines two years earlier.  He 
further noted that for the previous four to five months he 
had been having dreams of death, that he was desirous of 
leaving the Marines, and that he was despondent.

A psychodiagnostic evaluation by D. F. Cowan, Ph.D., and R. 
J. Zinner, M.D., dated in October 1983, shows that the 
veteran was examined pursuant to stress and strain since 
being injured in June 1983 while employed as a security 
officer.  The diagnosis was adjustment disorder with mixed 
emotional features.  The examiners noted that although the 
veteran clearly possessed interpersonal problems and a 
tendency to be misunderstood, it appeared that he was treated 
unfairly on the job, both in physical abuse and in his 
premature termination for his behavior in one incident.  The 
examiners further opined that the veteran would not be 
presently suffering from his emotional difficulties were it 
not for the cumulative stress while employed.

An initial psychiatric evaluation report from R. Mathai, 
M.D., and E. D. Titus, M.D., Ph.D., dated in September 1994 
shows that veteran was diagnosed as having bipolar type 
schizoaffective disorder.  There was no reference made to his 
period of active service.

The veteran was scheduled to undergo VA examinations in May 
1997, August 1997, and September 1997, but he failed to 
report as scheduled.

Outpatient treatment records from the University of Southern 
California Medical Center dated in May 1993, show that the 
veteran received treatment for chronic paranoid 
schizophrenia.

Outpatient treatment records from the California Department 
of Corrections dated from June 1993 to August 1994 show that 
the veteran had received treatment for bipolar affective 
disorder with mixed psychotic features and chronic paranoid 
schizophrenia.

A VA general psychiatric examination report dated in August 
1999, shows that the veteran reported having depression since 
he was in the military.  He indicated that the military had 
"really messed him up."  The diagnosis was chronic paranoid 
schizophrenia with depression.

A VA psychiatric evaluation report dated in February 2002, 
shows that the veteran reported that during his period of 
active service, his duties consisted of working with 
artillery and as an administrative clerk.  He indicated that 
he fired a shotgun for the first time in his life during 
service, and that this had particularly troubled him because 
he had never before shot a shotgun.  He added that he 
continued to hear gunshots since then.  He reported being 
depressed and experiencing auditory hallucinations.  He added 
that he had frequent anxiety attacks, short term memory 
difficulty, and irritability.  The diagnosis was bipolar type 
schizoaffective disorder-depressed mood, paranoia, auditory 
hallucinations and irritability; and panic attacks without 
agoraphobia-anxiety attacks.

In his assessment, the examiner commented that the veteran 
reported a troubling but not unusually traumatic experience 
of shooting artillery in the military.  He added that 
subsequent to service, the veteran had difficulty holding on 
to jobs and had not worked since 1996 secondary to his 
psychiatric difficulties.  He opined that it appeared that 
the veteran's psychiatric difficulties had been precipitated 
by his military service.  For one, the veteran reported 
psychiatric difficulties that started at the end of his 
military service.  The veteran also reported a troubling but 
not particularly unusually traumatic experience in the 
military of firing a shotgun for the first time in his life 
and that this had particularly troubled him because he had 
never shot a shotgun before.  He subsequently developed 
multiple chronic psychiatric symptoms such as depressed mood, 
paranoia, auditory hallucinations, anxiety attacks, and 
irritability.

The veteran indicated that he had been treated in the 1970's 
at the Sabine Valley Center, in Longview, Texas, which 
provided mental health, mental retardation, and substance 
abuse services.  A letter from the medical care provider 
dated in April 2003, shows that the records requested by the 
veteran were not available as they had been destroyed in 
1976.

The veteran's available service records, primarily his DD 
Form 214, confirm that he had been in receipt of the marksman 
rifle badge and that his military occupation specialty was in 
field artillery.  The Board finds the veteran's account of 
shooting a rifle during service to be credible and consistent 
with the conditions of his service.

The Board is also impressed with the veteran's statements in 
March 1972 that he had become nervous since joining the 
Marines two years earlier, that for the past four to five 
months he had been having dreams of death, that he was 
desirous of leaving the Marines, and that he was despondent.  
These statements were made contemporaneous with service and 
not in conjunction with a post-service claim for service 
connection.

The post-service medical records show that the veteran was 
treated intermittently for an acquired psychiatric disorder 
beginning in 1983.  Additionally, the veteran reported being 
treated for his acquired psychiatric disorder right after 
service, but the Sabine Valley Center reported that his file 
had been closed in 1976.  Although the Board acknowledges 
that there is no clear evidence of a diagnosis of a 
psychiatric disorder during service, and that in October 
1983, his private psychiatrist attributed his psychiatric 
disorder to his employment at that time, the Board finds the 
February 2002 opinion of the VA examiner, who had the benefit 
of the reviewing his complete medical records, to be 
probative of a disability that was first manifested during 
his period of active service.  The VA examiner specifically 
set forth that the veteran's symptoms were precipitated by 
his period of active service.  This was done with the benefit 
of the entire record.  It is not apparent that the private 
psychiatrist in October 1983 had the benefit of the veteran's 
claims folder at the time of formulating his opinion.

The veteran's consistent statements that his symptoms 
manifested by being increasingly nervous, despondent and 
having dreams of death during service are probative and tend 
to lend greater weight to the opinion which relates the 
currently diagnosed acquired psychiatric disorder to service.

In this regard, the Board finds that the evidence is at the 
very least in equipoise as to the date of onset of the 
acquired psychiatric disorder.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving the issue is 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002).  As 
such, the Board concludes that the veteran's current acquired 
psychiatric disorder is due to service and that service 
connection for an acquired psychiatric disorder is warranted.


ORDER

Service connection for an bipolar schizoaffective disorder is 
granted.


____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

